DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 06/08/2022 have been entered. Claims 5-23 and 32-37 remain pending in the application. The amendments overcome each of the claim objections set forth in the previous office action mailed 03/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “a cut out” in line 2. It is unclear if this recitation of a cut out is referring to one of the “one or more cut outs” set forth in claim 9 or if claim 11 is intending to recite an additional cutout. For the purposes of examination, a cut out in line 11 is interpreted to be the same as the one or more cut outs of claim 9.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pianca (US 2018/0028804).
Regarding claims 5-6, Pianca discloses an electrical lead (403, FIGs 4A-4E, paragraphs [0058-0061]) for implantation in a patient (Paragraphs [0003-0004]), the lead comprising: a distal portion (405, FIG 4A) comprising one or more electrodes (434), the one or more electrodes configured to generate therapeutic energy for pacing, defibrillation, or cardioversion of a heart (Abstract, paragraphs [0004-0005]; the electrodes generate a therapeutic energy which is at least capable of being applied to a heart tissue if the device were used in the claimed manner); and a proximal portion (407) coupled to the distal portion (405 and 407 are coupled via 409, FIG 4A, paragraph [0061]), the proximal portion configured to engage a controller when the lead is implanted in the patient, the controller configured to cause the electrode to generate the therapeutic energy (Proximal portion 407 of lead 403 is at least configured to engage a controller such as 102, FIGs 1A-2A, paragraphs [0034-0038]), wherein at least a portion of the distal portion of the lead comprises two parallel planar surfaces (Top and bottom surfaces as shown in FIG 4E, paragraph [0058] discloses the cross section can be rectangular) and the one or more electrodes are located on one of the parallel planar surfaces (FIG 4E shows that electrodes 434a, 434b are located on the parallel planar surfaces) for directing the therapeutic energy to the heart (“The preceding limitation recites functional language defining an intended used of the device. The prior art device it at least capable of being used in the claimed manner because it comprises the all of the claimed structure at would be at least capable of directing the energy towards heart tissue), and wherein at least a portion of the distal portion of the lead comprises a rectangular prism including the two parallel planar surfaces (Paragraph [0058] discloses the cross section of distal portion 405 can be rectangular, therefore it is interpreted as comprising a rectangular prism including the two parallel planar surfaces). 
Regarding claim 32, Pianca discloses a distal end of the lead includes a flexible portion that flexes more easily relative to another area of the distal portion (Paragraph [0061] discloses the lead is “highly flexible”. Therefore, the material of the lead at the distal end in interpreted as flexing more easily than a portion of the distal end which comprises an electrode 434a, 434b because the material of the electrodes is disclosed as being “a solid cylinder of metal”, paragraph [0007]).  
Regarding claim 33, Pianca discloses the flexible portion comprises a different polymer relative to other areas of the distal portion (Paragraph [0041] discloses the lead body is made of a non-conductive polymer material. Paragraph [0039] discloses the electrodes are formed of a conductive polymer. Therefore, the flexible portion i.e. the lead body is understood to be made of a different polymer relative to some other area of the distal portion i.e. an electrode).  

Claims 7, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 2012/0035697).
Regarding claim 7, Stone et al. discloses an electrical lead (3108, FIGs 11 and 12F, paragraphs [0218-0220 and 0229-0231]) for implantation in a patient (Paragraphs [0003-0006]), the lead comprising: a distal portion (Portion of 3108 extending from 3102 as viewed in FIG 11) comprising one or more electrodes (3116, paragraph [0219]), the one or more electrodes configured to generate therapeutic energy for biological tissue of the patient (Paragraph [0219]); and a proximal portion (Portion of 3108 comprising 3110 and inserted within 3102, FIG 11) coupled to the distal portion (FIG 11 shows the portions are coupled), the proximal portion configured to engage a controller (3102) when the lead is implanted in the patient, the controller configured to cause the electrode to generate the therapeutic energy (Paragraphs [0218-0219]),2Application No. 16/888,468Attorney's Docket No.: 045236-0513005_510001US (PATENT) wherein the distal portion includes a distal end (Some section of the distal portion) and the distal end includes a flexible portion (Segment shown in FIG 12F) so as to allow the distal end to change course when encountering sufficient resistance traveling through the biological tissue of the patient (Paragraph [0229-0231] discloses he segment shown allows for increased flexibility due to removal of material of the outer layer. Therefore, this section is interpreted as a flexible portion which is at least capable of allowing the distal end to change course when encountering sufficient resistance traveling through the biological tissue of the patient).  
Regarding claim 9, Stone et al. discloses the flexible portion comprises one or more cutouts (3202, FIG 12F, paragraph [0229]), the one or more cutouts comprising one or more areas having a reduced cross section compared to other areas of the distal portion (FIG 12F shows the areas have a reduced cross section because the outer layer has been removed).  
Regarding claim 11, Stone et al. discloses the distal portion has a surface that includes the one or more electrodes (FIG 11 shows the positioning of electrodes 3116 on an outer surface of the lead at the distal end) and a cut out in a surface of the distal end opposite the surface with the one or more electrodes (FIG 12F shows the cutouts 3202 located in the surface of the lead at a position spaced apart from the electrodes. This location is interpreted as opposite the end with the electrodes because it is positioned on the opposite side of at least some axis taken between the electrodes and the cutouts).  
Regarding claim 12, Stone et al. discloses the one or more areas having the reduced cross section include a first area on a first side of the distal end (See FIG 12F below).  


    PNG
    media_image1.png
    192
    408
    media_image1.png
    Greyscale

Regarding claim 13, Stone et al. discloses the one or more areas having the reduced cross section include a first area on a first side of the distal end and a second area on a second, opposite side of the distal end (See FIG 12F above. The second side is interpreted as opposite the first side because it is positioned on an opposite side of a longitudinal axis of the lead).  
Regarding claim 14, Stone et al. discloses the one or more areas having the reduced cross section surround the distal end (FIG 12F shows the cutouts are on at least a top and bottom side of the distal end of the lead, and therefore are interpreted as surrounding the distal end).  
Claims 7, 10, 15, 16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahl et al. (US 2002/0143380).
Regarding claim 7, Dahl et al. discloses an electrical lead (1, FIGs 2A-6D, paragraphs [0028 and 0033-0040]) for implantation in a patient (FIG 1, paragraph [0027]), the lead comprising: a distal portion (Bifurcated portion including 30 and 40) comprising one or more electrodes (33 and 43, FIG 5, paragraphs [0040 and 0044]), the one or more electrodes configured to generate therapeutic energy for biological tissue of the patient (Abstract); and a proximal portion (Remainder of 1 viewed in FIGs 2A-2B and FIG 5) coupled to the distal portion (FIGs 2A-2B and FIG 5 show the portions are coupled), the proximal portion configured to engage a controller when the lead is implanted in the patient, the controller configured to cause the electrode to generate the therapeutic energy (Paragraphs [0040-0046]; one of ordinary skill in the art would understand conductor cables 71, 72 to be at least configured to engage a controller to conduct energy to the electrodes),2Application No. 16/888,468Attorney's Docket No.: 045236-0513005_510001US (PATENT) wherein the distal portion includes a distal end (Some section of the distal portion) and the distal end includes a flexible portion (40, FIGs 4 and 6B-6D show flexing of 40. Claim 35 recites the second elongate member includes a preformed bend and paragraph [0028] discloses the second elongated member may be referred to as finger portion 40) so as to allow the distal end to change course when encountering sufficient resistance traveling through the biological tissue of the patient (This section is interpreted as a flexible portion which is at least capable of allowing the distal end to change course when encountering sufficient resistance traveling through the biological tissue of the patient).  
Regarding claim 10, Dahl et al. discloses the flexible portion is configured to cause the distal end to be biased to change course in a particular direction (The preformed bending of flexible portion 40 biases the distal end to change course in the predetermined direction, FIGs 6B-6D).  
Regarding claim 15, Dahl et al. discloses the distal end is at least partially paddle shaped (The curvature of canted tip 45 is interpreted as being at least partially paddle shaped, paragraph [0029]).  
Regarding claim 16, Dahl et al. discloses an electrical lead (1, FIGs 2A-6D, paragraphs [0028 and 0033-0040]) for implantation in a patient (FIG 1, paragraph [0027]), the lead comprising: a distal portion (Bifurcated portion including 30 and 40) comprising one or more electrodes (33 and 43, FIG 5, paragraphs [0040 and 0044]), the one or more electrodes configured to generate therapeutic energy for biological tissue of the patient (Abstract); and a proximal portion (Remainder of 1 viewed in FIGs 2A-2B and FIG 5) coupled to the distal portion (FIGs 2A-2B and FIG 5 show the portions are coupled), the proximal portion configured to engage a controller when the lead is implanted in the patient, the controller configured to cause the electrode to generate the therapeutic energy (Paragraphs [0040-0046]; one of ordinary skill in the art would understand conductor cables 71, 72 to be at least configured to engage a controller to conduct energy to the electrodes),2Application No. 16/888,468Attorney's Docket No.: 045236-0513005_510001US(PATENT) wherein the distal portion comprises a shape memory material (40, FIGs 4 and 6B-6D show flexing of 40. Claim 35 recites the second elongate member includes a preformed bend and paragraph [0028] discloses the second elongated member may be referred to as finger portion 40. One of ordinary skill in the art would understand the ability to have a preformed bend which can be straightened during delivery, FIG 6B-6D, is achieved by means of a shape memory material) configured to bend in a predetermined direction when the lead exits a delivery system (FIGs 6B-6D show 40 achieving the predetermined bend when the lead exits delivery system 90, paragraph [0045] and claim 35), and wherein the distal portion is configured to move in an opposite direction, from a first position to a second position in the patient (FIGs 6B-6D show the distal portion moves form a first position, FIG 6B, to a second position, FIG 6D, which is interpreted as an opposite direction relative of the longitudinal axis of the lead).   
Regarding claim 18, Dahl et al. discloses the first position comprises an acute angle shape (First position FIG 6B shows an acute angle is formed between portion 40 and portion 30).  
Regarding claim 19, Dahl et al. discloses the second position comprises a ninety degree shape, or an obtuse angle shape (Second position FIG 6D shows an essentially ninety degree or obtuse angle is formed between portion 40 and the longitudinal axis of the lead).  
Regarding claim 20, Dahl et al. discloses the distal portion includes a distal tip located at a tip of the distal end (As viewed in FIG 5, the distal tip of the distal portion is interpreted as 45/41).  
Regarding claim 21, Dahl et al. discloses the distal tip is smaller than the distal end (The distal tip including 45/41 is smaller than at least some portion of the distal end such as the most proximal end of the distal portion which includes the width of both 40 and 30, FIG 5).  
Regarding claim 22, Dahl et al. discloses the distal tip is more rigid compared to other portions of the distal end (41 of the distal tip is a welded crimp sleeve. This element sis more rigid than at least some other portion of the distal portion such as that of 40 which is preformed to bend).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (US 2002/0143380) in view of Stone et al. (US 2012/0035697).
Regarding claim 8, Dahl et al. discloses the invention substantially as claimed, as set forth above for claim 7.
Dahl et al. is silent regarding the material of the flexible portion, specifically that the flexible portion comprises a material that flexes more easily relative to a material of another area of the distal portion.  
However, Stone et al. teaches a lead (5108, FIG 20) wherein one section of the lead forms a flexible portion (5132, paragraph [0295]) comprising a material that flexes more easily relative to a material of another area of the distal portion (Paragraph [0297] discloses using a material for 5132 which flexes more easily/has a lower stiffness than a remaining portion 5120 in order to provide the area of 5132 with increased flexibility).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the lead of Dahl et al. such that the flexibility of the flexible portion is achieved by means of a material that flexes more easily relative to a material of another area of the distal portion, as taught by Stone et al., for the purpose of using a means (Use of different materials) commonly known in the art for altering the flexibility of a specific portion of the lead (Stone: paragraphs [0295 and 0297]). 
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (US 2002/0143380) in view of Reddy et al. (US 2018/0193060).
Regarding claim 17, Dahl et al. discloses the invention substantially as claimed, as set forth above for claim 16.
Dahl et al. is silent regarding the distal portion being configured to move from the first position to the second position responsive to the shape memory material being heated to body temperature.  
However, Reddy et al. teaches a lead (600, FIG 10) which is configured to move form a first position (Straightened delivery position) to a second position (Curved, deployed position) in response to the shape memory material being heated to body temperature (Paragraph [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal portion of Dahl et al. to be configured to move from the first position to the second position responsive to the shape memory material being heated to body temperature, as taught by Reddy et al., for the purpose of using a means commonly known in the art for activating a shape memory material to achieve its memory configuration (Reddy: paragraph [0108]).
Regarding claim 23, Dahl et al. discloses the invention substantially as claimed, as set forth above for claim 16.
Dahl et al. is silent regarding the distal portion being including one or more alignment features configured to engage the delivery system in a specific orientation.
However, Reddy et al. teaches a lead (650, FIG 12) wherein a distal portion includes one or more alignment features (Tines 662, FIG 12. This element is interpreted as a structural equivalent to an alignment feature because it is a protrusion from the lead) to engage the delivery system in a specific orientation (Paragraph [0109] discloses the tines are used for fixation. In the delivery system, the tines would contribute to the orientation of the lead because the tines extend therefrom and would contact the delivery system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal portion of Dahl et al. to comprise one or more alignment features, as taught by Reddy et al., for the purpose of engage the delivery system in a specific orientation and aiding in the fixation of the lead upon implantation at the treatment site (Reddy: paragraph [0109]).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pianca (US 2018/0028804) in view of Stone et al. (US 2012/0035697).
Regarding claims 34-35, Pianca discloses the invention substantially as claimed, as set forth above for claim 33.
PIanca is silent regarding the flexible portion comprising one or more cutouts and/or the flexible portion comprises a reduced cross-sectional area.  
However, Stone et al. teaches an electrical lead (3108, FIGs 11 and 12F, paragraphs [0218-0220 and 0229-0231]) for implantation in a patient (Paragraphs [0003-0006]), the lead comprising: a distal portion (Portion of 3108 extending from 3102 as viewed in FIG 11) comprising one or more electrodes (3116, paragraph [0219]) and a flexible portion (Segment shown in FIG 12F), the flexible portion comprising one or more cutouts (3202, FIG 12F, paragraph [0229]), the one or more cutouts comprising one or more areas having a reduced cross section compared to other areas of the distal portion (FIG 12F shows the areas have a reduced cross section because the outer layer has been removed).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal portion of the device of Pianca such that the flexible portion comprises one or more cutouts and a reduced cross-sectional area, as taught by Stone et al., for the purpose of altering the flexibility of the lead at these positions to achieve a desired overall flexibility of the device (Stone: Paragraph [0233]).
Claims 5, 32, 33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (US 2002/0143380) in view of Pianca (US 2018/0028804).
Regarding claims 5, 32 and 33, Dahl et al. discloses an electrical lead (1, FIGs 2A-6D, paragraphs [0028 and 0033-0040]) for implantation in a patient (FIG 1, paragraph [0027]), the lead comprising: a distal portion (Bifurcated portion including 30 and 40) comprising one or more electrodes (33 and 43, FIG 5, paragraphs [0040 and 0044]), the one or more electrodes configured to generate therapeutic energy for pacing, defibrillation, or cardioversion of a heart of the patient (Abstract); and a proximal portion (Remainder of 1 viewed in FIGs 2A-2B and FIG 5) coupled to the distal portion (FIGs 2A-2B and FIG 5 show the portions are coupled), the proximal portion configured to engage a controller when the lead is implanted in the patient, the controller configured to cause the electrode to generate the therapeutic energy (Paragraphs [0040-0046]; one of ordinary skill in the art would understand conductor cables 71, 72 to be at least configured to engage a controller to conduct energy to the electrodes),2Application No. 16/888,468Attorney's Docket No.: 045236-0513005_510001US (PATENT)wherein a distal end (Some section of the distal portion) of the lead includes a flexible portion (40, FIGs 4 and 6B-6D show flexing of 40. Claim 35 recites the second elongate member includes a preformed bend and paragraph [0028] discloses the second elongated member may be referred to as finger portion 40) that flexes more easily relative to another area of the distal portion (The flexible portion is understood to flex more easily than at least weld core crimp sleeve 41 of the distal portion).
Dahl et al. is silent regarding at least a portion of the distal portion of the lead comprises two parallel planar surfaces and the one or more electrodes are located on one of the parallel planar surfaces for directing the therapeutic energy to the heart.
However, Pianca teaches an electrical lead (403, FIGs 4A-4E, paragraphs [0058-0061]) for implantation in a patient (Paragraphs [0003-0004]), the lead comprising: a distal portion (405, FIG 4A) comprising one or more electrodes (434) wherein at least a portion of the distal portion of the lead comprises two parallel planar surfaces (Top and bottom surfaces as shown in FIG 4E, paragraph [0058] discloses the cross section can be rectangular) and the one or more electrodes are located on one of the parallel planar surfaces (FIG 4E shows that electrodes 434a, 434b are located on the parallel planar surfaces).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portion of Dahl comprising the electrodes to have two parallel planar surfaces such that the one or more electrodes are located on one of the parallel planar surfaces, as taught by Pianca, for the purpose of providing a reduced cross-sectional area for navigating to a smaller treatment area as desired for a particular application (Pianca: paragraph [0058]).
Regarding claims 36-37, Dahl et al./Pianca disclose the invention substantially as claimed, as set forth above for claim 33. Dahl et al., further discloses the flexible portion is configured to cause a distal end to be biased in a particular direction (The preformed bending of flexible portion 40 biases the distal end to change course in the predetermined direction, FIGs 6B-6D), wherein the bias is configured maintain the one or more electrodes facing the heart of the patient (FIGs 3, 4, and 6A show that the curvature of the distal end aids in engagement between the electrodes and the heart. This is interpreted as at least “facing the heart of the patient”, FIGs 3 and 6A).
Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 regarding the rejections of claims 11 under 35 USC 112(b). Each of applicant’s arguments effectively states that the limitations are definite in view of the specification of the present invention. While the specification and drawings of the present invention provide separate reference numbers for cutouts (1822 in FIG 18 and 2004 in FIG 20), they appear to be in reference to different embodiments. Therefore, it is not clear that they are separate elements, particularly because all of the cutouts are located at the distal end and no one embodiment shows two different sets of cutouts. 
Applicant argues on page 11 with respect to the rejection of claim 5 in view of Pianca that Pianca fails to disclose the newly recited limitations regarding the use of the device on a heart tissue because Pianca discloses a device for peripheral nerve stimulation and not cardiac therapy. It is the examiner’s position that the newly added limitations are functional language reciting an intended use of the device, and because the claim is an apparatus claim and not a method claim, the device of the prior art need only be capable of being used in the claimed manner. The device of Pianca is at least capable of directing energy towards a heart tissue if it were placed in some vicinity of a heart.
Applicant argues on pages 12-13 with respect to the rejection of claim 7 in view of Stone that Stone fails to disclose “the distal end including a flexible portion” because the flexible portion of stone is located “more central on the lead body”. Applicant notes the disclosure of the present invention in relation to the flexible portion and the distal end. Examiner respectfully disagree that Stone fails to teach the distal end including a flexible portion because under broadest reasonable interpretation of “the distal end”, and region distal to a midway point can be considered a distal end. As shown in FIG 2H of Stone, a flexible portion is located on the distal end of the lead. Therefore, applicant’s interpretation of “the distal end” is overly narrow and the argument is not persuasive. 
Applicant argues on pages 14-15 with respect to the rejection of claim 7 in view of Dahl that Dahl fails to disclose “a flexible portion” because it does not specifically recite “a portion that flexes more easily than other areas of the distal portion”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., flexing more easily than another area of the lead) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Dahl does teach a distal end including a flexible portion because it is disclosed as bending to navigate a tortuous path during use. Therefore, applicant’s argument is not persuasive.
Applicant argues on pages 16-17 with respect to the rejection of claim 16 in view of Dahl that dahl fails to disclose the distal portion being “configured to bend in a predetermined direction when the lead exits a delivery system”. Applicant points to FIGs 6B and 6C which show a bend tip 45 which remains constant during deployment. In the rejection as set forth, it is not the examiner’s position that canted tip 45 teaches the limitations in question. FIG 6D clearly shows the distal portion bending in a predetermined direction as the lead exits the delivery system. Applicant’s arguments do not appear to be directed towards the previous rejection and are not persuasive. 

    PNG
    media_image2.png
    394
    291
    media_image2.png
    Greyscale

Applicant’s arguments on page 17 regarding the “opposite direction” interpretation and the modification in view of Reddy fail to specifically point out deficiencies of the rejection and therefore are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771